In the

     United States Court of Appeals
                  For the Seventh Circuit
                    ____________________ 
No. 15‐1118 
CHRIS P. LANE, 
                                               Plaintiff‐Appellant, 

                                v. 

RIVERVIEW HOSPITAL, 
                                               Defendant‐Appellee. 
                    ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
      No. 1:13‐cv‐01113‐TWP‐TAB — Tanya Walton Pratt, Judge. 
                    ____________________ 

      ARGUED JUNE 10, 2015 — DECIDED AUGUST 26, 2016 
                  ____________________ 

    Before MANION, WILLIAMS, and HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. Plaintiff Chris Lane sued River‐
view Hospital, his former employer, for race discrimination in 
terminating his employment as a security guard at the hospi‐
tal. The district court granted summary judgment for the de‐
fendant. We affirm. 
2                                                      No. 15‐1118 

   We review a grant of summary judgment de novo, and we 
give the non‐moving party the benefit of conflicts in the evi‐
dence and of any inferences in his favor that might reasonably 
be drawn from the evidence. See Mintz v. Caterpillar Inc., 788 
F.3d 673, 679 (7th Cir. 2015). Our account of the facts is filtered 
through that summary judgment lens. 
    Lane is African American and began working as a security 
guard at Riverview Hospital in 1999. He had a successful em‐
ployment  record  at  the  hospital,  without  any  formal  disci‐
pline until the event at the center of this lawsuit. 
    In August 2012, a 17‐year‐old male autistic patient started 
hitting, swinging at, and kicking his caregivers. The situation 
had gotten so far out of hand that the health care professionals 
were afraid to approach the young man or to enter the room. 
A nurse summoned security. 
    Lane responded and entered the room. He saw the patient 
kick one of the staff in the back. Lane then tried to restrain the 
patient, who tried to bite him and then spit in Lane’s mouth. 
As the patient prepared to spit again, Lane slapped him in the 
face with his open palm, making “solid contact.” The patient 
settled down and stopped swinging and kicking at Lane and 
the health care professionals in the room. 
    After the incident, Lane completed a written report for the 
hospital explaining why he thought the slap was justified un‐
der the circumstances. He also filed a report with the Sheriff’s 
Department, where he had status as a special deputy as a con‐
dition of his work for the hospital. The recipients of these re‐
ports concluded he had shown poor judgment and had over‐
reacted without trying less violent steps to gain control of the 
situation.  The  Sheriff’s  Department  actually  sought  to  file  a 
No. 15‐1118                                                             3 

criminal assault charge against Lane, but the prosecutor de‐
clined to bring a charge. 
    At the hospital, the outcome was different. Ann Kuzee, the 
hospital’s director of human resources, also investigated the 
incident. Kuzee reviews and enforces Riverview’s rules, poli‐
cies,  and  procedures,  and  she  becomes  involved  any  time  a 
supervisor proposes to discipline or fire an employee who is 
not a physician. Kuzee does not have the final say in whether 
to fire an employee. Her recommendations are presented to 
the Executive Steering Committee for decision. 
    After confirming with Lane that he had in fact slapped the 
patient, Kuzee recommended that his employment be termi‐
nated.  The  hospital  has  a  policy  on  restraints  that  prohibits 
“any  form  of  restraint  that  is  not  medically  necessary  or  is 
used as a means of coercion, discipline, convenience, or retal‐
iation by staff,” and another policy prohibits acts or threats of 
violence.  The  Executive  Steering  Committee  approved  Ku‐
zee’s  recommendation  on  the  condition  that  she  consult  the 
Sheriff’s Department about whether the force used by Lane, a 
deputized  officer,  was  appropriate.  A  major  at  the  Sheriff’s 
Department told Kuzee that he thought Lane’s slap was not 
an appropriate use of force for the situation. 
    The hospital told Lane that if he did not resign, he would 
be fired. He chose to resign a few days later. The district court 
treated  the  situation  as  a  constructive  discharge,  and  that 
point is not at issue in the appeal. 
    After exhausting administrative remedies through a com‐
plaint  to  the  Equal  Employment  Opportunity  Commission, 
Lane filed suit for race discrimination in employment in vio‐
lation  of  Title  VII  of  the  Civil  Rights  Act  of  1964,  42  U.S.C. 
4                                                           No. 15‐1118 

§ 2000e–2(a), and 42 U.S.C. § 1981. We analyze Title VII and 
§ 1981 claims under the same framework. E.g., Whitfield v. Intʹl 
Truck & Engine Corp., 755 F.3d 438, 442 (7th Cir. 2014). 
    If that were the entire story, we would have an employer’s 
disciplinary decision that would be well within an employer’s 
discretion  to  make.  The  question  is  whether  Lane  offered 
enough additional evidence to permit a reasonable inference 
of race discrimination in the decision. 
    Plaintiff Lane does not rely on the McDonnell Douglas in‐
direct method of proof or any of its variations. See generally 
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). He also 
does not have evidence directly indicating that Kuzee or any 
other  decision‐maker  was  motivated  by  racial  animus.  He 
tries instead to put together what we have often called a “con‐
vincing mosaic” of circumstantial evidence to support an in‐
ference of discrimination. See Castro v. DeVry Univ., Inc., 786 
F.3d 559, 564 (7th Cir. 2015); Hutt v. AbbVie Products LLC, 757 
F.3d 687, 691 (7th Cir. 2014); Perez v. Thorntons, Inc., 731 F.3d 
699, 703 (7th Cir. 2013); see also Coleman v. Donahoe, 667 F.3d 
835, 863 (7th Cir. 2012) (Wood, J., concurring) (suggesting that 
courts avoid unduly formal methods of analyzing discrimina‐
tion and focus instead on whether circumstances could per‐
mit inference of discrimination). The phrase “convincing mo‐
saic” is not a legal test but a metaphor. It describes a case built 
on circumstantial evidence, in this case about the reasons for 
the hospital’s decision to fire Lane. The core issue is whether 
Lane has offered evidence that would allow a reasonable jury 
to infer that he would not have been fired if he were not Afri‐
can  American  and  everything  else  remained  the  same.  See 
Sylvester  v.  SOS  Children’s  Villages  Illinois,  Inc.,  453  F.3d  900, 
No. 15‐1118                                                        5 

903–04 (7th Cir. 2006); Achor v. Riverside Golf Club, 117 F.3d 339, 
341 (7th Cir. 1997). 
   Lane  relies  on  four  incidents  to  support  an  inference  of 
race discrimination: an arguably similar incident involving a 
white nurse; Kuzee’s factually incorrect response to the EEOC 
about  her  knowledge  of  that  earlier  incident;  and  one  com‐
ment and one question by Kuzee about race.  
    First, Lane compares his slap of the autistic patient to an‐
other incident involving nurse Matt Rainey, who was not dis‐
ciplined at all, let alone fired. Rainey was assigned to a young 
girl  brought  to  the  emergency  room  in  February  2011.  The 
girl’s  mother,  Jessi  Arreola,  argued  with  Rainey  about  his 
treatment of her daughter. As Rainey was leaving the room, 
Arreola tried to follow him out. Rainey was closing the door 
behind  him  when  Arreola  grabbed  the  handle  to  keep  him 
from closing her in the room. 
    At this point the accounts diverge. According to Arreola, 
Rainey then started to slam the door, attempting to trap her 
inside  the  room,  after  he  had  “slapped”  away  her  arm  in  a 
“karate style action” as she was grabbing for the handle. Two 
onlookers reported, however, that Rainey had tried to remove 
Arreola’s hand without using any force. 
   Rainey’s immediate supervisors investigated the incident. 
They credited Rainey and the two onlookers over Arreola and 
concluded  that  Rainey  had  not  slapped  her  or  violated  any 
hospital rule. The supervisors told Kuzee over the telephone 
about  the  incident,  and  they  later  concluded  that  Rainey 
should  not  be  disciplined.  Kuzee  reviewed  and  edited  the 
email the supervisors sent to Rainey informing him he would 
6                                                          No. 15‐1118 

not be disciplined. She also was aware that Arreola had filed 
a police report complaining about Rainey.  
    Under any mode of analysis for a discrimination case, ev‐
idence  that  the  employer  treated  better  a  similarly  situated 
employee  outside  the  plaintiff’s  protected  class  can  provide 
some circumstantial evidence of discrimination. Whether em‐
ployees  are  similarly  situated  is  a  flexible  inquiry.  See  Cole‐
man, 667 F.3d at 841; Humphries v. CBOCS West, Inc., 474 F.3d 
387,  405  (7th  Cir.  2007),  aff’d,  553  U.S.  442  (2008).  The  basic 
question is whether the situations are similar enough, apart 
from the employees’ races, to provide support for a reasona‐
ble  inference  of  discrimination.  Arguments  about  the  close‐
ness of the “fit” between comparisons will often present ques‐
tions  for  trial  rather  than  for  summary  judgment.  See,  e.g., 
Coleman, 667 F.3d at  846–47 (reversing summary judgment); 
Humphries, 474 F.3d at 405 (same); Graham v. Long Island R.R., 
230 F.3d 34, 39 (2d Cir. 2000) (same). 
    Lane  and  Rainey  had  different  jobs  and  responsibilities, 
but as the district court recognized, both were subject to the 
same hospital policies against violence and use of restraints 
to coerce patients. See Coleman, 667 F.3d at 847–48 (reversing 
summary judgment; allowing comparison of employees with 
different  jobs  and  supervisors  where  same  senior  manager 
was responsible for deciding how to enforce same policy on 
violence against all employees). 
    The district court concluded that the Rainey incident does 
not  offer  a  probative  comparison  because  different  people 
made the decisions, first not to discipline Rainey and then to 
fire  Lane.  For purposes of summary judgment,  though,  this 
difference is disputed as a matter of fact. It is true that Kuzee 
No. 15‐1118                                                          7 

did not investigate the Rainey matter herself or make the ini‐
tial call on discipline, but she was at least informed about the 
decision/recommendation  not  to  discipline  him.  If  she  had 
disagreed, she had the authority to step in and push for a dif‐
ferent response. A reasonable jury could treat her as involved 
sufficiently in both cases to allow a fair comparison. See Or‐
ton‐Bell v. Indiana, 759 F.3d 768, 777 (7th Cir. 2014) (concluding 
that employees with different immediate supervisors and in 
different “chains of command” were similarly situated when 
same  person  fired  both);  Perez,  731  F.3d  at  707–08  (rejecting 
argument that employees were not comparators because they 
had different “nominal” supervisors when both supervisors 
were involved in reviewing employees’ incidents and acted in 
concert). 
    The problem for Lane is a more fundamental and undis‐
puted difference between the two incidents from the perspec‐
tive of the common decision‐maker, Kuzee, which is the rele‐
vant  perspective.  Lane  admitted  that  he  slapped  the  patient. 
Rainey  denied  striking Arreola,  and  the  hospital  supervisors 
who investigated the incident credited his account, as backed 
up by other witnesses. The accusation against Rainey was sim‐
ilar to that against Lane, but from Kuzee’s perspective, the un‐
disputed  facts  show,  she  thought  that  Rainey  actually  did 
nothing  wrong.  Lane  admitted  to  conduct—the  slap  in  the 
face—that Kuzee viewed as a serious violation of important 
hospital policies to protect vulnerable patients. The Rainey in‐
cident  is  not  similar  enough  to  support  an  inference  of  dis‐
crimination. 
   Lane’s next point stems from the EEOC proceedings after 
Lane filed a charge of discrimination in which he compared 
8                                                     No. 15‐1118 

his treatment to Rainey’s. The hospital’s response, which Ku‐
zee  reviewed  and  approved,  asserted  that  Kuzee  had  not 
known about the accusation against Rainey until after she re‐
ceived Lane’s charge of discrimination. Lane has offered evi‐
dence that Kuzee in fact had known about the Rainey incident 
when she acted to fire Lane. Kuzee had received a telephone 
call from Rainey’s supervisors who investigated the incident, 
and she helped edit an email about the Rainey incident. She 
was also aware that a police report had been filed. 
    Lane argues that Kuzee lied to the EEOC about a material 
fact and that the lie supports an inference of illegal discrimi‐
nation. Kuzee and the hospital argue that her involvement in 
the Rainey incident was so minimal that the response to the 
EEOC was just honestly mistaken on this point. The district 
judge  concluded that  Kuzee’s misrepresentation  was an un‐
derstandable error and that Lane had presented no other evi‐
dence to show the misrepresentation was deliberate. 
    It has long been established that an employer’s dishonesty 
in defending or explaining an employment decision can sup‐
port  an  inference  of  illegal  discrimination.  See  St.  Mary’s 
Honor Center v. Hicks, 509 U.S. 502, 511 (1993). When an em‐
ployer’s response is factually wrong in a self‐serving way on 
a material fact, the choice between treating it as an honest mis‐
take or a deliberate falsehood is ordinarily a choice for a jury 
at trial, not for summary judgment. See Castro, 786 F.3d at 574; 
Testerman v. EDS Technical Products Corp., 98 F.3d 297, 303 (7th 
Cir.  1996).  And  an  assertion  that  a  decision‐maker  was  not 
aware  of  the  comparator  identified  by  a  complaining  party 
can be important, even decisive. If the supposedly common 
decision‐maker was not even aware of the comparator, then a 
No. 15‐1118                                                      9 

court cannot infer intentional discrimination from the differ‐
ent treatment. 
     If  there  were  more  substance  to  the  Rainey  comparison 
here, we would find a jury issue here, as well. But the two in‐
ferential steps go too far here. To go from this factual discrep‐
ancy to an inference of racial bias, a jury would have to con‐
clude first that the discrepancy was the result of a deliberate 
decision to mislead the EEOC and second that the motive of 
the  deliberate  decision  to  mislead  was  to  conceal  unlawful 
race discrimination. Without further circumstantial evidence 
of unlawful discrimination, a reasonable jury could not take 
that step. (The issue here is familiar as the pretext element of 
the  McDonnell  Douglas  framework  for  circumstantial  evi‐
dence. See Castro, 786 F.3d at 574; McInnis v. Alamo Community 
College Dist., 207 F.3d 276, 283 (5th Cir. 2000). Even under that 
framework, such evidence of pretext is not enough by itself to 
prove discrimination; it becomes a factor only after the plain‐
tiff has shown other circumstances corroborating unlawful in‐
tent,  including  evidence  that  a  similarly  situated  employee 
outside the plaintiff’s protected class was treated better. That 
additional evidence is missing here.) Even if we assume that 
Kuzee and the hospital deliberately misled the EEOC about 
her role in the Rainey incident, that would not by itself sup‐
port the further inference of unlawful intent. And the rest of 
the support here is just too weak to allow a reasonable infer‐
ence of discrimination. 
    Lane  also  relies  on  evidence  of  one  comment  and  one 
question by Kuzee relating to race to support an inference that 
she discriminated against him based on race. Kuzee made the 
first of the remarks after the February 2011 incident involving 
10                                                 No. 15‐1118 

Rainey and before the August 2012 incident with Lane. In Jan‐
uary 2012 a white security guard at the hospital had accused 
an African American guard of theft. The white guard recalled 
later that Kuzee reacted to the accusation by saying that she 
“did  not  want  any  trouble”  because  the  other  guard  “was 
black.” 
    Kuzee’s  second  remark  came  in  her  meeting  with  Lane 
about the incident with the autistic patient. Lane mentioned a 
previous  encounter  when  the  same  patient  had  yelled  a 
highly offensive racial slur at him. Later during that same con‐
versation, in explaining his reaction to being spat upon, Lane 
told Kuzee how his brother had reacted when a person had 
spit on him when he was younger. Kuzee asked Lane about 
the race of the boy who had spit on his brother. 
    Neither of these comments reflects racial animus. The dis‐
trict judge found that neither remark could support a reason‐
able  inference  of  discrimination.  The  first  comment  came 
about eight months before Lane’s firing and did not refer to or 
involve him in any way. If that comment by a decision‐maker 
had shown racial animus, it would be difficult to hold unrea‐
sonable an inference of racial animus eight months later. See 
Perez v. Thorntons Inc., 731 F.3d 699, 710 (7th Cir. 2013) (com‐
paring logic of “stray remarks” cases to logic of “same actor 
inference”). But a human resources manager’s non‐hostile re‐
mark that merely acknowledged the potential for race to be‐
come an issue in an unrelated incident simply does not sup‐
port that inference. 
    The second remark, Kuzee’s question, was tied directly to 
this decision and came from a key decision‐maker. It does not, 
however, support an inference of intentional race discrimina‐
No. 15‐1118                                                      11 

tion. Kuzee’s job was to find out what happened. As the dis‐
trict judge pointed out, Kuzee asked the question only after 
Lane himself told her about the patient’s use of a vile racial 
epithet against him on an earlier occasion and about his own 
brother’s experience. Kuzee did not exhibit racial bias by ask‐
ing  a  question  about  why  Lane  had  brought  up  the  story 
about his brother. 
    Finally, viewing all of the evidence together, we still find 
no error in the grant of summary judgment. The undisputed 
facts show that Lane intentionally struck a patient. Reasona‐
ble  managers  could  disagree  about  the  proper  response  for 
the hospital, but termination was certainly one reasonable re‐
sponse. Lane’s effort to put together a mosaic of circumstan‐
tial evidence of race discrimination simply does not hold to‐
gether sufficiently to present a genuine issue of material fact, 
even when we give him the benefit of conflicts in the evidence 
and reasonable inference in his favor. A jury could not reason‐
ably  find  that  Riverview  discriminated  on  the  basis  of  race 
when  it  decided  to  fire  Lane.  The  judgment  of  the  district 
court is  
                                                     AFFIRMED.